Russell, J.—
The defendant claims substantially'the same rights as if the reference ordered for the purpose of carrying out the order of the court of appeals giving the plaintiff judgment absolute were an ordinary reference to hear, try and determine all the issues in the action on the coming in of the report as to which he would be entitled, as a matter of course, to enter judgment.
There are two objections to this theory: In the first place it was not such a reference, but a reference to state the accounts and to report what was due the plaintiff. In the next place the defendant’s rights must now be considered with reference to his stipulation on appeal from the order granting a new trial to the court of appeals, and the determination of the court of appeals rendering' judgment absolute against him.
What was the effect of that stipulation and judgment ? Did it mean something or nothing % Could the defendant stipulate that judgment absolute should be rendered against him, and under such a judgment still enter an affirmative judgment for all that he originally claimed ?
I think not. Any right which he had to the affirmative relief claimed in his answer was lost by the judgment of the court of appeals on his stipulation, so that when the case came back to the superior court, it stood in the same position as if there had been no answer interposed — at any rate, no answer asking for affirmative relief. The court might have taken the account, and, having ascertained that there was nothing due the plaintiff, ordered judgment for the plaintiff simply for costs, in conformity with the decision of the court of appeals. It chose instead to have the examination made by a referee under its direction.
The defendant acquired no new rights by reason of the *394matter being sent to a referee. The referee was simply to perform an act for the court, mainly ministerial, whereupon it became the duty of the court to enter a final judgment in conformity to the decision of the court of appeals.
There cannot be such a thing as a judgment absolute for the plaintiff, and a finding for defendant of a larger balance due him (Shufelt agt. Rowley, 4 Cowen, 58).
In Thompson agt. Lumley (7 Daly, 74), which was an action for malicious prosecution, the complaint was dismissed at the trial. The general term reversed the judgment and ordered a new trial. The court of appeals affirmed the order and ordered judgment absolute for the plaintiff, upon the usual stipulation. The case coming back to the common pleas, damages were assessed by a judge and petit jury. On the assessment of damages, judge Van Brunt ruled that the plaintiff need give no evidence as to the payment of the sum of $700 costs and counsel fees, alleged in the complaint to be special damages, because the" judgment of the court of appeals established that claim. Motion was made to vacate the assessment of damages, which was denied, and on the appeal .from the order denying that motion, chief justice Daly said:
“ The effect of the judgment of the court of appeals was the same as if the whole of the plaintiff’s cause of action had been admitted.' It was equivalent to an admission, by a failure to put in an answer, that the defendants had, maliciously and without probable cause, caused the plaintiff to be arrested, imprisoned and prosecuted upon a charge of perjury. But the amount paid for counsel fees and costs the plaintiff had to prove upon the assessment, for that was in no way settled by the judgment of the court of appeals, the effect of which was simply to establish the plaintiff’s cause of action as averred in his complaint, but nothing more, and the ruling of the judge upon this point was, in my opinion, erroneous (jP. 76). * * * As respects the assessment of damages in this case, it is to be regarded as analogous to a *395default upon a failure to answer, and to be governed by the practice which existed upon assessing damages upon an inquest at the circuit or upon a writ of inquiry before a sheriff's jury” (P. 78).
What, then, is the effect of an admission by failure to answer? Clearly, that the plaintiff in an action is entitled to the relief demanded..
It would be an extraordinary thing for a defendant who did not answer to get an affirmative judgment in the nature of a counterclaim.
In Wright agt. Delafield (25 N. Y., 266) the plaintiff brought his action to restrain the prosecution of actions pending against him on notes given for the purchase of land, on the ground of defective title, and prayed that the defendant might be required to make a good title and convey. There was a pure defense to the action, which prevailed. But the judge before whom the case was tried, without a jury, not only dismissed the complaint, but gave judgment for the defendant for the amount of the notes. The plaintiff appealed from this judgment, and it was reversed because there was no claim in the defendant’s answer for judgment upon the notes. Smith, J., delivering the opinion of the court, said :
“ The principle still remains that the judgment to be rendered by any court, must be seeimdwn allegata et probata, and this rule cannot be departed-from without inextricable confusion, uncertainty and mischief in the administration of justice. Parties go to court to try the issues made by the pleadings, and courts .have no right to.make new issues for them on the trial, to their surprise or prejudice, or to find judgments on grounds not put in issue and distinctly and fairly litigated” (See, also, Kniffen agt. McConnell, 30 N. Y., 285, 290; Stephens agt. Hall, 2 Robt., 674; Doyle agt. Mulrein, 1 Sweeney, 521; Norbury agt. Seeley, 4 How. Pr., 73; Glen Manuf. Co. agt. Hall, 6 Lans., 158).
The rendering of an affirmative judgment in favor of a party who had stipulated that judgment absolute should be *396rendered against him would be quite as improper as to render judgment in his favor for what his pleadings did n'ot claim.
It is suggested that the case of The People agt. Denison (ante, 157) is an authority for the position here taken by the defendant. I think not. In that case the action was brought by the People to recover certain sums of money alleged to have been overpaid to the defendants by fraudulent collusion with certain officers of the state government. The defense was a denial and a counterclaim. The referee reported in favor of the plaintiffs for the amount claimed. The general term reversed the judgment entered thereon and ordered a new trial. An appeal was taken by the attorney-general from the judgment and order of the general term to the court of appeals, the usual stipulation being given. The action of the general term was affirmed and judgment absolute for the defendants rendered. The judgment of the court of appeals having been made the judgment of the supreme court, the defendants, without any further action or order, entered judgment against the state for the amount of their counterclaim. Motion was made by the attorney-general to set aside this judgment. Judge Westbbook granted that motion — first, because a sovereign state which has never authorized the bringing of suits against itself in its own courts for the recovery of any debt or obligation supposed to be owing by it, but which has established a state bear'd of audit for the purpose of hearing and deciding all private claims, cannot have a judgment rendered against it in the courts; second, because, even if such a judgment could be rendered at all, inasmuch as the counterclaim was not litigated- or considered upon the trial before the referees, the defendants could not have judgment for the amount claimed without an. assessment of damages pursuant to section 194 of the Oode. Certainly this case cannot be an authority for the entry of judgment by a party who has stipulated that judgment absolute should be rendered against him.
In the Denison ease, the defendant, in whose favor judg *397ment absolute had been ordered, sought to enter judgment without having his damages assessed, and was forbidden.
In the case at bar the defendant, against whom judgment absolute has been ordered, seeks, nevertheless, to enter judg ment for all he ever claimed. This he cannot do.
The court of appeals, in affirming the judgment of the general term, ordering a new trial, with judgment absolute for the plaintiff, said, “ with costs.”
I am of opinion that that judgment for costs carries the general costs of the action from «beginning to end, except the costs of the appeals taken by plaintiff from the order confirming the report of the referee, which were specially adjudged to the defendant Hauselt.
These costs should be offset against each other, and judgment should be entered for the plaintiff for the excess.